Citation Nr: 9911160	
Decision Date: 04/23/99    Archive Date: 04/30/99

DOCKET NO.  97-05 222	)	DATE
	)
	)
                          
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Propriety of forfeiture declared against the appellant 
pursuant to 38 U.S.C.A. § 6103(a).


REPRESENTATION

Appellant represented by:	Arturo M. Catacutan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and M.P.



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1919 to July 
1936.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In February 1998 the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In November 1988 the RO notified the appellant that VA 
benefits may be paid to a child who had never married and who 
became incapable of self-support by reason of physical or 
mental disability before the 18th birthday.

3.  In January 1989 the appellant certified that he was 
single and had never been married.

4.  The record reflects that the veteran was married and had 
had a child prior to his January certification.

5.  The appellant knowingly made false presentations 
concerning his claim for VA benefits.


CONCLUSION OF LAW

The forfeiture declared against the appellant was proper.  
38 U.S.C.A. § 6103(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record reflects that in November 1988 the RO notified the 
appellant, the veteran's surviving child, that VA benefits 
may be paid to a child who had never married and who became 
incapable of self-support by reason of physical or mental 
disability before the 18th birthday.

In December 1988 the appellant submitted documents in support 
of his claim including a December 1980 voter's affidavit in 
which he reported his civil status was single.  

In December 1988 the RO requested the appellant submit 
information, including as to his marital status, in 
compliance with earlier correspondence.

In a January 1989 statement in support of the claim, the 
appellant certified that he was "single and [had] never been 
married up to the present."  

In a February 1994 deposition the appellant swore that he was 
single, and certified that the information provided was true 
and correct.

In July 1994 the Board granted recognition of the appellant 
as a "child" of the veteran on the basis of permanent 
incapacity for self-support prior to reaching the age of 18.  
In October 1994 the RO granted entitlement to Dependency and 
Indemnity Compensation, effective from November 1, 1988. 

A November 1994 VA field examination revealed that during an 
investigation to determine if the appellant was alive and to 
deliver a check for retroactive benefits payment it was 
discovered that the appellant had married in November 1978 
and fathered a child.  The investigator reported interviews 
with the appellant's neighbors revealed that he had 
previously married and that he had a son, G.S.N.  It was 
noted that during an interview the appellant admitted he had 
been married to B.M.S. and stated that 2 years after the 
marriage they separated because of financial problems.  A 
copy of the marriage contract between the appellant and 
B.M.S. indicated they were married on November 11, 1978.  A 
copy of the birth certificate of G.S.N. reported the child's 
parents, the appellant and B.S.N., had married on April 29, 
1977.

In a February 1995 statement the appellant claimed that he 
declared his status was single or unmarried because he 
believed that to be the truth.  He stated that he did not 
deny he married B.M.S. on November 11, 1978, but that he did 
not knowingly or intentionally plan to deceive VA.  He 
provided several reasons to explain why he believed he was 
single or unmarried including because 2 months after the 
marriage B.M.S. abandoned the family, because the appellant 
learned B.M.S. had previously married C.M., and because he 
presumed B.M.S. was dead.  

In March 1995 the RO received a copy of the marriage contract 
between B.M.S. and C.M. indicating they were married on March 
28, 1966.

An April 1995 search of death records revealed information 
certifying that C.M. died on August [redacted], 1971.  B.M.S. 
was reported as the surviving spouse.

In correspondence dated in January 1997 the appellant's 
representative argued that the appellant's concealment of his 
marriage was minor and that forfeiture was too harsh and 
inconsiderate.  

In a March 1997 statement the appellant claimed that he 
reported he was single in good faith and in honest belief 
that he was single because at that time he was not living 
with his wife and son.  He stated that his having reported he 
was single on voting affidavits indicated he had consistently 
held himself out to be single and had no deliberate intention 
to misrepresent his civil status.

At his personal hearing, the appellant testified that because 
he was separated from his spouse after his marriage he 
considered himself single.  Transcript, p. 1 (June 1997).  He 
also reported that after he was married he lived with his 
spouse for approximately 11/2 years.  Tr., p.2.  The 
appellant's representative argued that the concealment of the 
fact that he was married was not intentional.  Tr., p. 4.  

Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

VA law provides that whoever knowingly makes or causes to be 
made or conspires, combines, aids, or assists in, agrees to, 
arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for VA benefits shall forfeit all rights, claims, and 
benefits under all laws administered by the VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a) 
(West 1991 & Supp. 1998).

Pertinent law, in effect at the time of the appellant's 
original claim, provided that the term "child" of the 
veteran means an unmarried person who is a legitimate child, 
a child legally adopted before the age of 18 years, a 
stepchild who acquired that status before the age of 18 years 
or an illegitimate child; and is under the age of 18 years; 
or before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 3.57 (1993).

Based upon a review of the complete record, the Board finds 
the evidence clearly demonstrates that the appellant 
knowingly made false presentations concerning his claim for 
VA benefits.  The argument that his statements reporting he 
was single were unintentional misrepresentations is not 
persuasive.  The Board notes that the appellant's false 
statements also included report that he had "never married" 
which clearly demonstrates an intentional false presentation.  

While the circumstances surrounding the appellant's marriage 
may have caused him to represent himself as single, there is 
no doubt that the appellant was aware that he had, in fact, 
been married.  Therefore, the Board must conclude that the 
forfeiture declared against the appellant was proper.


ORDER

Forfeiture declared against the appellant pursuant to 
38 U.S.C.A. § 6103(a) having been proper, the appeal is 
denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

